—In a juvenile delinquency proceeding pursuant to. Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Westchester County (Cooney, J.), dated February 5, 1993, which, upon a fact-finding order of the same court (Murphy, J.), dated December 3, 1992, made after an admission, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of attempted assault in the third degree, adjudged her to be a juvenile delinquent, placed her on probation for a period of one year, and ordered her to complete a unit of community service. The appeal brings up for review the fact-finding order dated December 3, 1992.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the fact-finding order is vacated, the petition is dismissed, and the matter is remitted to the Family Court, Westchester County, for the purpose of entering an order pursuant to Family Court Act § 375.1.
The depositions supporting the petition failed to satisfy the requirements of Family Court Act § 311.2 (see, Matter of Neftalí D., 85 NY2d 631).
Since the appellant’s probationary period has expired, the petition is dismissed (see, Matter of John L., 125 AD2d 472).
In light of our determination, we have not considered the appellant’s remaining contentions. Sullivan, J. P., Miller, Copertino and Goldstein, JJ., concur.